UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   MAHMOAD ABDAH, et al.,

                           Petitioners,

                      v.                           Civil Action 04-01254 (HHK)

   BARACK H. OBAMA, et al.,

                           Respondents.


                                          JUDGMENT

       Pursuant to Fed. R. Civ. P. 58 and for the reasons set forth in the accompanying

memorandum opinion filed with the Court Security Office this same day, it is this 8th day of

April, 2010 hereby

       ORDERED that the petition for a writ of habeas corpus of Yasein Khasem Mohammad

Esmail (ISN 522) is DENIED.



                                                           Henry H. Kennedy, Jr.
                                                           United States District Judge